Citation Nr: 0927025	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  04-25 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to service connection for the residuals of 
loss of teeth, to include dental trauma for the purpose of 
obtaining VA outpatient dental treatment.  

2.  Entitlement to service connection for sinus condition. 

3.  Entitlement to service connection for vision problems. 

4.  Entitlement to service connection for bilateral hearing 
loss. 

5.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD). 
 
6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for a skin disability, 
to include dermatitis of the lower extremities bilaterally. 

8.  Entitlement to service connection for residuals of a left 
knee injury. 

9.  Entitlement to service connection for hypertension 
secondary to service-connected diabetes mellitus. 

10.  Whether new and material has been received to reopen the 
claim of entitlement to service connection for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to 
December 1971 and September 1973 to September 1976.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and February 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge in April 2008. 

The issues of entitlement to service connection for loss of 
vision, service connection for an acquired psychiatric 
disability, to include PTSD, service connection for a sinus 
condition, service connection for a skin disability, service 
connection for hypertension secondary to diabetes, and 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
hemorrhoids are remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a dental condition due to 
combat wounds or other service trauma.  

2.  The Veteran is not shown to have right ear hearing loss 
for VA compensation purposes.  

3.  The currently demonstrated left ear hearing condition is 
not shown to be incurred in service, caused by service, or 
otherwise related to service, and was not manifested to a 
compensable degree within one year of service.

4.  The Veteran's tinnitus is not shown to be related to 
service.

5.  The Veteran does not have a left knee disability that is 
related to service.


CONCLUSIONS OF LAW

1.  Claimed residuals of dental trauma were neither incurred 
in nor aggravated by service, and the Veteran is not 
otherwise eligible for VA outpatient dental treatment. 38 
U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.381, 
17.161 (2008).

2.  The claim of service connection for right ear hearing 
loss must be denied under the law.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309(a), 3.385 (2008).  

3.  The Veteran's disability manifested by a left ear hearing 
loss is not due to disease or injury that was incurred in or 
aggravated by service; nor may a sensorineural hearing loss 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).  

4.  The Veteran's tinnitus is not due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).  

5.  The Veteran does not have a current diagnosis of a left 
knee disorder due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In April 2003, prior to the rating decision on appeal, the RO 
sent the Veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The Veteran was afforded time to respond before the RO issued 
the March 2004 and February 2005 rating decisions on appeal.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The March 2003 letter, a July 2004 letter, and a December 
2004 letter satisfy the statutory and regulatory requirement 
that VA notify a claimant, what evidence, if any, will be 
obtained by the claimant and what if any evidence will be 
obtained by VA. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The April 2003, July 2004, and December 2004 letters advised 
the Veteran that VA is responsible for getting relevant 
records from any Federal Agency including medical records 
from the military, VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  The letters also advised the Veteran that VA 
must make reasonable efforts to help the Veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  However, on April 30, 2008, VA 
amended its regulations governing its duty to provide a 
claimant with notice of the information and evidence 
necessary to substantiate a claim.  See 73 Fed. Reg. 23,353 
(Apr. 30, 2008).  Importantly, the third sentence of 38 
C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating actions on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claims on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (Veteran status) is 
not at issue, and as noted above the April 2003 letter 
advised the Veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
Veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the Veteran of these elements in March 2006.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded a VA medical examination in March 
2004 for bilateral hearing loss and tinnitus.  There is no 
requirement that VA provide an examination related to the 
Veteran's claim for service connection for a left knee 
disability.  VA has a duty to provide a medical examination 
and/or seek a medical opinion when such examination or 
opinion is necessary to make a decision on the claim. VA 
considers an examination or opinion necessary to make a 
decision on the claim if the evidence of record (1) contains 
competent evidence that the claimant has a disability, or 
persistent recurring symptoms of disability; (2) indicates 
the disability or symptoms may be associated with his 
military service; and (3) contains insufficient medical 
evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there 
is no indication that the Veteran suffered a left knee injury 
in service other than his unsupported testimony.  The service 
medication records, report of medical history, and various 
entrance and separation examinations are all negative for a 
left knee injury in service.  In the present case an 
examination is not required since the evidence of records 
fails to suggest that a left knee disability is related to 
the Veteran's period of military service.  38 U.S.C.A. §§  
1101, 1131, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(a). 

The Veteran was afforded a hearing before the undersigned  
Acting Veterans Law Judge in April 2008.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection herein decided.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


A.  Service connection for loss of teeth

The Veteran testified that during his first period of service 
his gun recoiled and he lost teeth as a result.  He stated 
that he sought treatment after his 1st period of service. 

However, the Board notes that a careful review of the 
Veteran's service medical records revealed that in April 1970 
the Veteran had tooth #13 extracted because it was non 
restorable carious and in May 1971 he was seen for a tooth 
ache.  The Board also notes that the Veteran's entrance and 
discharge examinations were silent to any dental condition.

The Veteran's post-service dental records show that the 
Veteran had the following teeth extracted: 1, 3, 4, 5, 6, 7, 
8, 9, 10, 11, 12, 13, 16, 19, and 30.  However, there was no 
mention of previous dental trauma in his private dental 
treatment records. 

The Board notes that at one time, the law permitted repeated 
Class II VA dental treatment of noncompensable service-
connected dental conditions, and set no time limit for 
applying for treatment.  This was changed in 1955, with the 
enactment of Public Law No. 84-83, which restricted Class II 
treatment to a one-time completion basis and required that 
the application for treatment be made within one year of 
release from service; these provisions are contained in the 
current law and regulations. 38 U.S.C.A. § 1712(b)(1)(B) and 
(C); 38 C.F.R. § 17.161.  

Under current law and regulations, outpatient dental 
treatment may be authorized by the Chief of the Dental 
Service, for beneficiaries to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section:  

(a) Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.  

(b) Class II.  Those having a service- connected 
noncompensable dental condition or disability as shown to 
have been in existence at the time of discharge or release 
from active service, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition.  

Class II (a).  Those having a service- connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 U.S.C.A. § 1712 (West 2002); 38 
C.F.R. § 17.161 (a) (b) and (c) (2007).  

The Board notes that the one-year limit for applying for 
treatment was first imposed by Congress in a series of 
statues and amendments that culminated in a final 1957 
statute which became effective on January 1, 1958.  See Pub. 
L. No. 85-56, §§ 512, 2301, 71 Stat. 83, 112, 172 (1957).  
Since the Veteran was discharged in 1976 that statute applies 
and therefore, he had one year to apply. 

Public Law No. 83-149 stated "[t]hat no part of this 
appropriation shall be available for outpatient dental 
services and treatment, or related dental appliances with 
respect to a service-connected dental disability which is not 
compensable in degree unless such condition or disability is 
shown to have been in existence at time of discharge and 
application for treatment is made within one year after 
enactment of this Act. . . ." (Independent Offices 
Appropriation Act 1954) (Approved July   27, 1953).

Under the law the Veteran does not qualify for Class II VA 
outpatient dental treatment because his application was filed 
many years after his discharge from service.  Furthermore, it 
is not shown that the Veteran is otherwise eligible for 
dental outpatient treatment.  The Veteran may establish 
entitlement to indefinite VA dental treatment by establishing 
service connection for a compensable dental disability or 
service connection for a noncompensable dental disability due 
to combat wounds or service trauma.  

The Veteran testified that during his first period of service 
his gun recoiled and he lost teeth.  As to each 
noncompensable service-connected dental condition, a 
determination will be made whether it was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381(b).  

However, under 38 C.F.R. § 3.381(c) treatment during service, 
including filing or extraction of a tooth, or placement of a 
prosthesis will not be considered evidence of aggravation of 
a condition that was noted at entry.  Therefore, since the 
Veteran's service medical records noted that he only had one 
tooth extracted most likely from a cavity it will not be 
considered in-service trauma.  Additionally, in February 1997 
the VA General Counsel issued an opinion in which it found 
that the term "service trauma" did not include situations 
where a Veteran's teeth were extracted as a part of ordinary 
dental treatment received during service or from VA.   See 
VAOPGCPREC 5-97 (Opinion issued January 1997, addendum issued 
February 1997).  

That opinion specifically held that, for the purposes of 
determining whether a Veteran has a Class II(a) eligibility 
for dental care under 17 C.F.R. § 17.123(c) (1999) (now found 
at 17 38 C.F.R. § 161(c)), the term "service trauma" did not 
include the intended effects of treatment provided during the 
Veteran's military service.  

Accordingly, a "service trauma" does not include the fact 
that the Veteran underwent extraction of multiple teeth 
during ordinary dental treatment.  While it is undisputed 
that the Veteran had treatment to his teeth in service and 
after service, there is no credible evidence of dental trauma 
in service.  The Veteran has testified that he suffered 
broken teeth from the recoil of a weapon, but the report of 
medical history in 1973 and 1976 and the separation 
examinations do not indicate any such injury.  Therefore, the 
Board finds the Veteran's testimony less credible than the 
contemporaneous service treatment records.

As there is no credible evidence that the Veteran sustained 
dental trauma during service, service connection is not 
warranted and he is not, therefore, eligible for outpatient 
dental treatment.  

Given these facts, the Board finds that service connection 
for dental trauma must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


B.  Service connection for bilateral hearing loss

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or, when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  

At the March 2004 VA evaluation, the audiologist opined that 
the Veteran's hearing on the right side was within normal 
limits in that no loss was present.  The pure tone audiometry 
tests results for the right ear were:  10 decibels (1000 
Hertz), 5 decibels (2000 Hertz), 5 decibels (3000 Hertz), and 
20 decibels (4000 Hertz).  

The VA audiologist noted that the Veteran had a high 
frequency sensorineural loss on the left side.  The Veteran's 
pure tone audiometry tests results for the left ear were 30 
decibels (1000 Hertz), 35 decibels (2000 Hertz), 35 decibels 
(3000 Hertz), and 30 decibels (4000 Hertz).  

The audiologist stated that the Veteran's speech recognition, 
performed with the Maryland CNC word list, was 96 percent in 
the right ear and 92 percent on the left.  

The VA audiologist opined that the Veteran had mild to 
moderate sensorineural hearing loss on the left side and 
normal hearing on his right side.  He also opined that 
without indication of hearing loss during active duty it 
would seem apparent that the Veteran's current left mild 
sensorineural hearing loss occurred subsequent to separation 
from active duty.  Therefore, it is less likely then not that 
the Veteran's left ear hearing loss was related to military 
service.  

The VA audiologist stated that just prior to separation from 
active service the Veteran was noted to have an abnormal 
audiogram in August 1976; however, there was no agreement 
between pure tone averages and speech testing.  The VA 
audiologist also stated that subsequently the Veteran was 
noted to have normal audiometric thresholds on his separation 
examination.  The VA audiologist stated that the August 1976 
testing was invalid either the result of faulty audiometric 
equipment or inadequate responses from the Veteran.  He 
stated that in any case there was no indication that chronic 
hearing loss occurred during active duty and the Veteran's 
separation examination had normal audiometric thresholds. 

The Board notes in regards to the right side that Congress 
specifically limits entitlement to service-connected disease 
or injury where such cases have resulted in a disability and 
in the absence of a proof of present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As a threshold matter, per 38 C.F.R. § 3.385, since the 
Veteran does not have a disability in the right ear for which 
service connection can be granted, the claim must be denied 
by operation of law.  

In regards to the left side, the Board notes that a careful 
review of the Veteran's service medical records revealed that 
in August 1976 he had an abnormal audiogram for all 
frequencies.  He reported hearing loss for an indefinite 
period and that he had a history of noise exposure, i.e. gun 
fire; however, it was not a sudden loss.  On physical 
examination he had normal canals and tympanic membrane; 
however, he was unable to hear by bone conduction.  It was 
noted that his hearing loss and speech reception thresholds 
were not consistent.  It was noted that he had a possible 
partially functional hearing loss.  However, at the Veteran's 
separation examination a few weeks later the Veteran's 
hearing was noted as normal. 

The Board finds that the currently demonstrated left ear 
hearing loss is not shown to be related to noise exposure or 
other event or incident of the Veteran's period of active 
service.  The Board finds that the Veteran's hearing was 
noted to be normal through both periods of active service 
despite the one abnormal audiogram and whatever hearing 
problems the Veteran had in service were not chronic and 
resolved themselves prior to separation.  

Given these facts, the Board finds that service connection 
for left ear hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  

However, as the preponderance of the evidence is against the 
claim of service connection for a left ear hearing loss, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

C.  Service connection for tinnitus

The Veteran testified that as a result of military service he 
currently has tinnitus. 

At the Veteran's March 2004 VA examination he was diagnosed 
with bilateral recurrent tinnitus; however, the examiner 
stated that after review of the Veteran's claims file that 
there was no indication the Veteran's tinnitus incurred while 
on active duty and therefore, it would seem apparent that it 
occurred subsequent to service.  He concluded that it was not 
at least likely as not that the Veteran's bilateral recurrent 
tinnitus was related to military service. 

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, such as 
pain and ringing in the ears.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998).

Given the recently obtained VA medical opinion, the Board 
also finds that the current tinnitus is not shown to be due 
to noise exposure or other event or incident of the Veteran's 
period of active service.  Accordingly, service connection 
for tinnitus is not warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


D.  Service connection for a left knee disorder. 

The Veteran testified that during service he injured his knee 
on a fox hole and after an in-service x-ray study he was 
diagnosed with a contusion.  He stated that now he has 
instability and pain, not swelling, and that he just shook it 
off and did not receive treatment. 

After a careful review of the Veteran's VA treatment records 
and private treatment records the Board finds that the 
Veteran was diagnosed in April 2003 with degenerative joint 
disease of the knee.  There was no other post-service 
diagnosis or treatment of a current knee condition. 

However, the Veteran's service medical records were silent 
for any treatment or diagnosis of a knee injury during 
service.  Therefore, without an etiological connection 
between his military service and the disability the Veteran 
can not be granted service connection.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000). 

In addition, the Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claim disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  There is no evidence of medical treatment for the 
Veteran's knee disorder until April 2003, many years after 
his discharge in 1976.   

The Board also notes that there was no evidence of an in-
service knee injury during his first period of military 
service.  In addition, the Veteran's entrance examination for 
his second period of service was silent for any pre-existing 
knee condition.  A Veteran is presumed to have been sound 
upon entry into the military, except as to conditions noted 
at the time of the acceptance, examination, or enrollment, or 
where clear and unmistakable evidence demonstrates that the 
condition existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111 (West 
2002).  The Board finds that the Veteran was sound at the 
time of entry into his second period of service; therefore, 
there is a presumption of soundness and that there is no 
evidence of aggravation of any claimed pre-existing knee 
condition.  
 
The Veteran denied knee problems on the reports of medical 
history in September 1973 and September 1976.  The separation 
examination reports for both periods of service do not 
indicate any knee disability or residuals of a knee injury.

Given these facts, the Board finds that service connection 
for a left knee disorder must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for the residuals of dental trauma to the 
front teeth, for the purpose of obtaining VA outpatient 
dental treatment is denied.  

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 

Service connection for left knee disorder is denied.  


REMAND

The Board notes that further development is warranted for the 
issues of entitlement to service connection for loss of 
vision; service connection for an acquired psychiatric 
disability, to include PTSD; service connection for a sinus 
condition; service connection for a skin disability, to 
include dermatitis; service connection for hypertension, 
secondary to diabetes mellitus; and whether new and material 
evidence has been received to reopen the Veteran's claim of 
entitlement to service connection for hemorrhoids. 

The Veteran testified that during service he periodically 
lost his vision as a result of a firefight.  He stated that 
five years prior to his hearing he had an operation to remove 
a fragment from his eye and that the fragment was a result of 
military service.  The Veteran's service medical records 
revealed that at separation his eye sight was 20/20 and there 
was no other evidence of visual problems during service. 
However, the Veteran's post-service treatment records showed 
that in April 2005 the Veteran had surgery to remove growths 
on both of his eyes and in a November 2006 VA ophthalmology 
note it was stated that the Veteran had scars on his eye due 
to in-service trauma.  The Board notes that the Veteran has 
not had a VA examination and therefore, should be scheduled 
for a VA examination to determine the current nature and 
likely etiology of the Veteran's current eye disability, to 
include whether it is at least likely as not that the 
Veteran's current eye disability began in service.   The 
Board notes that the VA examiner should limit his/her opinion 
to non congenital eye conditions.  Congenital or 
developmental defects are not "diseases or injuries" within 
the meaning of applicable statutes and regulations.  38 
C.F.R. § 3.303(c).  However, service connection for 
congenital, developmental, or familial diseases (not defects) 
may be granted when the evidence as a whole establishes that 
the disease in question was incurred in or aggravated by 
military service within the meaning of VA law and 
regulations. VAOPGCPREC 82-90. 

In addition, the Board finds that further development is 
warranted for the issue of entitlement to service connection 
for an acquired psychiatric disability, to include PTSD.  The 
Board notes that he was diagnosed with PTSD at an October 
2006 mental status examination.  He testified that he was 
seen between his periods of active service for PTSD and 
mental conditions.  In addition, a July 2005 statement listed 
the following PTSD stressors: that in December 1970 he was 
stationed with a 2nd Armor Division in Pleiku and on convoy 
to Danang he came under fire and that four truck drivers 
died.  He stated that a week later he was under fire again 
when his friend was killed in front of him.  In February 1971 
he was stationed with the 25th Infantry Division at Chu Li 
when they took on fire from all directions and that he shot 
back in defense.  

The Board notes that the Veteran should be afforded a VA 
examination in order to determine if he has a current 
diagnosis of PTSD that is due to an in-service stressor.  In 
addition, the Board finds that the Veteran has submitted 
enough information for possible verification by the U.S. Army 
and Joint Service Records Research Center (USA JSRRC), 
especially if his unit was under attack.  VA is obligated to 
obtain relevant records pertaining to claimant's active 
military service that are held or maintained by a government 
entity, if the claimant furnished sufficient information to 
locate those records.  38 U.S.C.A. § 5103A(b)(3)(c)(1).  
Additionally, the examiner should determine if there are 
psychiatric disabilities other than PTSD present, and provide 
an opinion as to their etiology as well.

The Veteran should be provided a VA examination for his sinus 
condition.  The service treatment records indicate that he 
was seen with complaints of sinus pain and congestion in 
December 1970.  The separation examinations and the reports 
of medical history in September 1973 and September 1976 do 
not indicate any complaints of sinusitis.  Nevertheless, the 
Veteran should be provided an examination to determine if he 
currently suffers from a chronic sinus condition and if so, 
whether that condition is related to service.

The Veteran should be provided a VA examination for a skin 
disability, to include dermatitis of the legs.  The Veteran 
was treated in service in December 1970 for a rash, and in 
March 1971 for a rash on the head of his penis.

The Veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

The Board finds that the issue of whether new and material 
evidence has been received to reopen the Veteran's claim for 
entitlement to service connection for hemorrhoids warrants 
further development.  Specifically, the Veteran was not 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, the 
Board finds that the issue of whether new and material has 
been received to reopen the Veteran's claim for entitlement 
to service connection for hemorrhoids must be remanded in 
order for the RO to notify the Veteran reopening criteria and 
the criteria for establishing the underlying claim. 

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal.  

Accordingly, the remaining matters are REMANDED for the 
following action:

1.   The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO must notify the Veteran of both 
the reopening criteria and the criteria 
for establishing the underlying claim for 
service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The Veteran should be scheduled for a 
VA examination to ascertain the etiology 
of any diagnosed eye disorder found to be 
present.  The claims files should be made 
available to the examiner and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner is requested to render an 
opinion concerning the etiology of any 
diagnosed eye disorder found to be 
present, to include whether it is at 
least as likely as not (i.e., at least a 
50-50 degree of probability) that any 
such disorder noted was caused by 
military service, including the findings 
noted in the service treatment records, 
or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability).

A rationale should be provided for all 
opinions expressed.  The Veteran's claims 
files should be made available to the 
examiner in conjunction with the 
examination, and the examination report 
should indicate whether the examiner 
reviewed the Veteran's medical records.

4.  The RO should attempt to verify the 
claimed stressors with USA JSRRC.

5.  The Veteran then should be scheduled 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
PTSD.  The entire claims file must be 
made available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether it 
is at least as likely as not that the 
Veteran currently suffers from PTSD due 
to a stressor event or other incident of 
his period of active service.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.  

If a psychiatric disability other than 
PTSD is diagnosed, the examiner is asked 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that the disability 
was caused by, or aggravated by service, 
or is otherwise related to service.  A 
complete rationale for any opinion 
offered must be provided.

6.  The Veteran should be scheduled for 
an examination to determine the diagnosis 
and etiology of any sinus condition.  If 
a chronic sinus condition is diagnosed, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran's sinus disability 
is related to service.  When providing 
that opinion, the examiner should review 
the entire claims file, including the 
service records showing complaints of 
sinus congestion in December 1970 as well 
as the normal separation examinations and 
reports of medical history in 1973 and 
1976.  A complete rationale for any 
opinion offered must be provided.

7.  The Veteran should be scheduled for 
an examination to determine the diagnosis 
and etiology of any skin disability, 
including dermatitis of the legs.  If a 
skin disability is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the Veteran's skin disability is related 
to service.  When providing that opinion, 
the examiner should review the entire 
claims file, including the service 
records showing complaints of a rash in 
December 1970 and a penile rash in March 
1971, as well as the normal separation 
examinations and reports of medical 
history in 1973 and 1976.  A complete 
rationale for any opinion offered must be 
provided.

8.  The Veteran should be scheduled for 
an examination to address his 
hypertension.  The examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that the Veteran's 
hypertension is related to his diabetes 
mellitus.  The examiner should review the 
June 2006 VA examination as well as the 
entire claims file.  A complete rationale 
for any opinion offered must be provided.
 
9.  To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues remaining on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative with a Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


